 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HENRY CHARLES JOHNSON, JR.,                       No. 2:18-cv-2221 JAM CKD P
12                      Plaintiff,
13           v.                                        ORDER
14   JOHN ARABIA, et al.,
15                      Defendants.
16

17           Plaintiff is a prisoner who is proceeding pro se and in forma pauperis. Plaintiff seeks

18   relief pursuant to 42 U.S.C. § 1983. On October 31, 2019, the court ordered the United States

19   Marshal to serve the complaint on defendant Arabia. Process directed to defendant Arabia at the

20   address provided by plaintiff was returned on January 14, 2020 unserved. Good cause appearing,

21   plaintiff will be given additional time to provide the court with an address where defendant

22   Arabia can be served.

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. The Clerk of the Court is directed to send to plaintiff one USM-285 form, along with

25   an instruction sheet and a copy of the complaint filed August 15, 2018;

26   /////

27   /////

28   /////
                                                      1
 1            2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 2   attached Notice of Submission of Documents to the court, with the following documents:

 3                   a. One completed USM-285 form; and

 4                   b. Two copies of the endorsed complaint filed August 15, 2018.

 5            3. Failure to comply with this order will result in a recommendation that defendant

 6   Arabia be dismissed from this action.

 7   Dated: January 21, 2020
                                                       _____________________________________
 8                                                     CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11
     1/bh
12   john2221.8e

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                 No. 2:18-cv-2221 JAM CKD P
     HENRY CHARLES JOHNSON, Jr.,
12
                      Plaintiff,
13                                                 NOTICE OF SUBMISSION OF
           v.                                      DOCUMENTS
14
     JOHN ARABIA, et al.,
15
                      Defendants.
16

17
           Plaintiff hereby submits the following documents in compliance with the court's order
18
     filed _____________________ :
19
           ____           completed summons form
20
           ____           completed USM-285 forms
21
           ____           copies of the ___________________
22
                                              Complaint
23
     DATED:
24

25

26
                                                       ________________________________
27
                                                       Plaintiff
28
                                                   3
